DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 22 July 2022 containing Response to Restriction requirement.
Applicant’s election of claims 1-11 in the reply filed on 22 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-15 are withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoehn (US 6,379,532) in view of Shaffer (US 3,384,577).
Regarding claim 1, Hoehn teaches directing a feed for separation 5 to an inlet of a means for separation 6, directing a stripping medium 52 to a stripping medium from said means of separation, directing said stripping medium as a recycled medium (see from 29, 17, 19, 23), pressurizing at least an mount of said recycled stripping medium and directing it as said stripping medium of step b (column 7, lines 7-45, see figure 1).  Hoehn teaches hydrogen stripping medium (column 7, lines 7-45, see figure 1).
Hoehn does not explicitly disclose the stripping medium comprises at least 80% vol of gases from the group comprising nitrogen, helium, argon, neon, or carbon dioxide.
However, Shaffer teaches a similar stripping process for fractionation of hydrocarbon feeds (column 3, lines 71-74).  Shaffer teaches that any suitable inert stripping gas can be used, including light hydrocarbons, water vapor, air, nitrogen, or other inert vapors (column 4, lines 1-14).
Therefore, it would have been obvious to the person having ordinary skill in the art to have substituted any suitable inert gas, such as the nitrogen of Shaffer, as the stripping gas in the Hoehn process, since Shaffer teaches such gases are suitable.  Examiner additionally notes that the person having ordinary skill in the art may select the stripping gas based upon economics or availability.  It is not seen where such a modification would result in any new or unexpected results. 
Regarding claims 3-4, Examiner notes that selection of stripping pressures and temperatures are well-known in the art.  The person having ordinary skill in the art would appropriately selected the process conditions, such as claimed, for the benefit of obtaining the desired separation.  See MPEP 2144.05, II, A: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 5-6, the previous combination teaches the same hydrocarbon liquid feeds as claimed, applied to the same process steps as claimed.  In this regard, it is expected that the feed would have the same properties as claimed, and result in the same percentage of separation.  
Regarding claims 7-8, Hoehn teaches fractionation of a hydroprocessed feed in the striping zone (column 7, lines 7-65, table 1), similar to Applicant’s instant specification (page 10, lines 25-35).  
Therefore, it is expected that the Hoehn feed would have the same or similar boiling ranges to those claimed.  
Regarding claim 11, Hoehn teaches directing a feed comprising at least 50 wt% hydrocarbons boiling above an upper target boiling point to contact a material catalytically active in hydrocracking under hydrocracking conditions to convert 30-100 wt % hydrocarbons boiling above the upper target boiling point to products below the upper target boiling point to provide hydrocracked product (column 6, lines 15-32). Hoehn directs hydrocracked product as a feed for separation to a process of fractionation employing a recycled stripping medium, and withdrawing a fraction of hydrocracked product boiling in the low product boiling range (column 7, lines 7-65). 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoehn (US 6,379,532) in view of Shaffer (US 3,384,577) as applied to claim 1 above, and further in view of DeLong (US 5,264,117).
Regarding claim 2, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose a second stripping zone.
However, DeLong teaches a similar process for fractionation of hydrocarbons using stripping steps (column 1, lines 7-11).  DeLong teaches using multiple side strippers to obtain various fractions as desired (column 2, lines 15-68, see figure).
Therefore, it would have been obvious to the person having ordinary skill in the art to have utilized the additional stripping zones of DeLong, to obtain desired fractionation of the products.
Regarding claim 10, Delong teaches valves to enable some of the overhead to return to the column, and the remainder to be purged (column 3, lines 1-14).
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the amount of recycle required to perform the desired stripping, and leave the remainder as purge.  
Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Hoehn (US 6,379,532) in view of Shaffer (US 3,384,577) as applied to claim 1 above, and further in view of Hunt (US 2004/0040893).
Regarding claim 9, the previous combination teaches the limitations of claim 1, as discussed above. 
The previous combination does not disclose the amount of stripping gas with respect to the liquid hydrocarbon feed.
However, Hunt teaches appropriately selecting ratio of stripping gas to hydrocarbon in order to obtain the desired fractionation [0031].
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the stripping medium/feed ratio, in order to obtain the desired fractionation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 0645168 (already of reference on IDS) – Cheng teaches stripping volatiles from liquid with inert stripping gases including argon, carbon dioxide, and helium (page 3, lines 15-27).
US 2013/0220885 – Low teaches hydrocracking followed by fractionation with striping (see figure).
US 2005/0167335 – Yamaguchi teaches stripping gases including hydrocarbons, inert gases, nitrogen, carbon dioxide, argon, and helium [0025].
US 2015/0048005 – Lobue teaches using nitrogen stripping gas in multi tray distillation columns [0007].
US 2016/0145509 – Mukherjee teaches nitrogen stripping gas [0046].
US 2018/0086989 – Gomez teaches hydrogen, nitrogen, or steam stripping [0034]. 
US 2014/0053456 – Hopkins teaches nitrogen and inert gas stripping gas (claim 13). 
US 7,172,686 – Ji teaches multiple steam side strippers in a crude oil fractionation column (see figure).
US 3,320,158 – Potts teaches multiple side stripping columns (see figure).
US 4,384,948 – Barger teaches side cut steam strippers in a fractionation column (see figure 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771